
	

114 HR 4138 IH: To authorize the Secretary of Veterans Affairs to recoup relocation expenses paid to or on behalf of employees of the Department of Veterans Affairs.
U.S. House of Representatives
2015-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4138
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2015
			Mr. Miller of Florida (for himself, Mr. Bridenstine, and Mr. Costello of Pennsylvania) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize the Secretary of Veterans Affairs to recoup relocation expenses paid to or on behalf
			 of employees of the Department of Veterans Affairs.
	
	
		1.Authority to recoup relocation expenses paid to or on behalf of employees of Department of Veterans
			 Affairs
 (a)In generalChapter 7 of title 38, United States Code, is amended by adding at the end the following new section:
				
					715.Recoupment of relocation expenses paid on behalf of employees of Department
 (a)RecoupmentNotwithstanding any other provision of law, the Secretary may direct an employee of the Department to repay the amount, or a portion of the amount, paid to or on behalf of the employee under title 5 for relocation expenses, including any expenses under section 5724 or 5724a of such title, or this title if—
 (1)the Secretary determines such repayment appropriate pursuant to regulations prescribed under subsection (c); and
 (2)before such repayment, the employee is afforded notice and an opportunity for a hearing conducted by another department or agency of the Federal Government.
 (b)ReviewA decision regarding a repayment by an employee pursuant to subsection (a)(2) is final and may not be reviewed by any department or agency or any court.
 (c)RegulationsThe Secretary shall prescribe regulations to carry out this section.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is further amended by adding at the end the following new item:
				
					
						715. Recoupment of relocation expenses paid to or on behalf of employees of Department..
 (c)Effective dateSection 715 of title 38, United States Code, as added by subsection (a), shall apply with respect to an amount paid by the Secretary of Veterans Affairs to or on behalf of an employee of the Department of Veterans Affairs for relocation expenses before, on, or after the date of the enactment of this Act.
 (d)ConstructionNothing in this Act or the amendments made by this Act may be construed to modify the certification issued by the Office of Personnel Management and the Office of Management and Budget regarding the performance appraisal system of the Senior Executive Service of the Department of Veterans Affairs.
			
